We conclude that the judgment under review should be affirmed, and that it is sufficient to rest our affirmance upon the second ground contained in the opinion of the Supreme Court, ubisupra, without special consideration or discussion of the first ground set out in that opinion.
The judgment will accordingly be affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None. *Page 373